Citation Nr: 0425509	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
fracture of the spine at T11 and T12.

2.  Entitlement to a compensable evaluation for residuals 
from surgical removal of hardware from left elbow.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2004, the veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.   

The Board must address the Veteran's Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  In 
particular, the veteran has not been notified of the evidence 
required to reopen his claim for service connection for 
residuals of a fracture of the spine at T11 and T12.  
Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.

It is also the Board's opinion that a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to ascertain the 
current severity of the veteran's left elbow disability.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the VCAA 
should be undertaken, especially to 
inform the veteran what evidence the VA 
will obtain and what evidence the veteran 
should obtain.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002)

2.    The veteran should be afforded the 
appropriate VA examination to ascertain 
the severity of his present left elbow 
disability.  The claims file must be made 
available to and reviewed by the 
examiners in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  If there 
is additional functional limitation due 
to pain, flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination associated with the 
veteran's service-connected left elbow 
disability, to the extent that is 
possible, such should be expressed as 
additional limitation of motion of the 
affected joint.  38 C.F.R. §§ 4.10, 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 

